Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5th February 2021, 11th May 2021, 22nd October 2021 and 22nd February 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claims 1, 3, 10 and 12 are objected to because of the following informalities: 
In claims 1 and 10, please insert -- physical resource block -- prior to the first occurrence of the “PRB” term.  
In claims 3 and 12, the applicant may remove the term “physical resource block” prior to the term “(PRB)” because it has been defined in their respective independent claims 1 and 10 already.
Appropriate correction is required.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of parent U.S. Patent No. 10,944,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current continuation application claims, which involve on a base station side, are related to the parent patent application claims, which involve on a wireless device side, that both have limitations of:
processing “based on a reference signal, data from the network via a bandwidth specified to the wireless device, wherein, in case the data comprises remaining minimum system information (RMSI), the reference signal is processed for the transmission based on a PRB indexing for a partial frequency region in the system bandwidth, and wherein, in case the data excludes the RMSI, the reference signal is processed for the transmission based on a PRB indexing for the system bandwidth.”
The remaining dependent claims of said both the current application and the parent patent application are essentially identical.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al (US 2018/0098361 A1).
Claim 10 (similarly Claim 1). Ji shows a base station (BS) in a wireless communication system (figs. 1 and 7: Base Station 104a/b/c), comprising:  	a memory (fig. 7: memory 704);  	a transceiver (fig. 7: transceiver 710); and  	at least one processor (fig. 7: processor 702), operably coupled to the memory and the transceiver (fig. 7: processor connected to transceiver via memory and configuration module), and configured to:  	process a reference signal for a transmission of the reference signal (fig. 12: PBCH signal 1210);  	control the transceiver to transmit, to the wireless device, the reference signal ([0076]: a BS may transmit a PBCH 1210 signal according to a pre-determined numerology known to UEs… the specification may define a numerology (e.g. tone spacing) and a slot structure (e.g. number of symbols) based on the numerology for each frequency band); and  	control the transceiver to transmit, to the wireless device, data related to the reference signal via a bandwidth specified to the wireless device ([0076]: the BS may transmit synchronization signals (e.g. PSS and SSS) in a particular frequency band using the pre-determined numerology defined for the particular frequency band; [0077] lines 15-18: the RMSI 1230 may include random access channel (RACH) configurations, for example, for a BS and a UE to exchange Msg 2 and Msg 4), wherein,  	in case the data comprises remaining minimum system information (RMSI) ([0078] lines 1-3: Msg 2 and/or Msg 4 are transmitted using the RMSI numerology), the reference signal is processed for the transmission based on a PRB indexing for a partial frequency region in the system bandwidth ([0078] lines 4-8: the UE may be configured with one or more bandwidth parts (e.g. frequency bands) wherein each bandwidth part may include a numerology (e.g. including a slot), a physical resource block (PRB) grid to index mapping, a control resource set (CORESET) numerology), and wherein,  	in case the data excludes the RMSI, the reference signal is processed for the transmission based on a PRB indexing for the system bandwidth ([0040]: the BS can assign or schedule transmission resources (e.g. in the form of time-frequency resource blocks) for DL and UL transmissions… a subset of the subframes in a radio frame may be used for DL transmissions and another subset of the subframes may be used for UL transmissions; [0078]: a physical resource block (PRB) grid to index mapping – if no RMSI is present in the signal, then by default, the PRB index mapping should be applied).
Claim 11 (similarly claim 2). Ji shows the BS of claim 10, wherein the transceiver is further configured to  	control the transceiver to transmit, to the wireless device, information regarding an offset between a synchronization signal (SS) block and a system bandwidth through the SS block ([0076]: the specification may specify a tone spacing of 30 kHz and a slot structure with 7 OFDM symbols based on the tone spacing of 30 kHz wherein the BS may transmit synchronization signals (e.g. PSS and SSS) in a particular frequency band using the pre-determined numerology defined for the particular frequency band).
Claim 15 (similarly claim 6). Ji shows the BS of claim 11, wherein the SS block further comprises information regarding the system bandwidth ([0042]: the BSs 104 can transmit synchronization signals (e.g. including a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)) in the network 100 to facilitate synchronization wherein the BSs 104 can broadcast system information associated with the network 100 (e.g. including a master information block (MIB), remaining minimum system information (RMSI), and other system information (OSI)) to facilitate initial network access).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al in view of Xue et al (US 2017/0245278 A1).
Claim 7 (similarly claim 16). Ji shows the BS of claim 6; Ji does not expressly describe wherein the information on the system bandwidth comprises information on a potential maximum bandwidth in which a carrier is operated.Xue teaches feature of information on a system bandwidth comprises information on a potential maximum bandwidth in which a carrier is operated ([0104]: when a system bandwidth is 6 MHz, the UE may perform access by using a 5 MHz standard bandwidth (a specific selected standard bandwidth may be any standard bandwidth lower than a non-standard system bandwidth, and generally, a maximum standard bandwidth lower than the non-standard system bandwidth may be selected, so that the UE may use as many system resources as possible, and obtain a relatively high throughput), and establish communication with the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Xue in the system information of Ji to reduce interference between common control channels of cells.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al in view of Chou et al (US 2018/0139778 A1).

Claim 17 (similarly claim 8). Ji show the BS of claim 11; Ji does not expressly describe wherein the SS block is comprised in an initial uplink (UL) bandwidth part (BWP).Chou teaches feature of an SS block is comprised in an initial uplink (UL) bandwidth part (BWP) (Table 1: 1d and 2d).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Chou in the SS block of Ji to reduce signaling overhead, power consumption, and resource cost on both the UE side and the radio access network side.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al in view of Chendamarai Kennan et al (US 2018/0270771 A1, “Chendamarai”).
Claim 18 (similarly claim 9). Ji shows the BS of claim 11; Ji does not expressly describe wherein the information regarding the offset is expressed as a value of a channel raster or a synchronization raster.Chendamarai teaches information on an offset is expressed as a value of a channel raster or a synchronization raster (figs. 4A-C and [0134]-[0136]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Chendamarai in the SS block offset of Ji to facilitate centering a narrowband synchronization signals at a same raster point as a wideband synchronization signal.
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 5, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the proper terminal disclaimer is filed by the applicant and approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Li et al, US 2019/0349960 A1: an apparatus for beamforming based initial access, beam management, and beam based mobility designs for NR systems wherein issues are identified and addressed related to initial access, control channel design, eMBB and URLLC mixing, and beam training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th June 2022